IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,877-01


                      EX PARTE ROSA ELENA ARIZMENDI, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W-68589-01-E-WR IN THE 108TH DISTRICT COURT
                             FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession with intent to deliver a controlled substance and sentenced to imprisonment for twenty-

five years.

        It appears that the trial court held a hearing in this cause on July 16, 2018. The reporter’s

record of that hearing is not included in the record sent to this Court. There are also no findings of

fact from the trial court. It appears that the record has been forwarded without the trial court having

resolved the designated issue(s) in this case. We remand this application to the 108th District Court
of Potter County to allow the trial judge to complete an evidentiary investigation and enter findings

of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: September 12, 2018
Do not publish